             Case 4:20-cv-05208-SAB                      ECF No. 10       filed 01/19/21     PageID.31 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                    FILED IN THE
                                                     Eastern District of Washington                       U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

                     Nicky Lee Creekmore
                                                                                                     Jan 19, 2021
                                                                      )
                                                                                                         SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 4:20-cv-05208-SAB
                                                                      )
                          Alex Ekstrom
                                                                      )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The above-captioned matter is DISMISSED without prejudice and without costs or fees to any party.
’




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                   Stanley A Bastian




Date: 1/19/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                           (By) Deputy Clerk

                                                                             Lee Reams
